DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
After interview with Applicant and consultation with primary examiner, the non-compliant notice of 9/13/2022 has been withdrawn/vacated and the claims have been rejoined. 

Response to Amendment
The amendments to the claims have been entered. In response to newly made amendments, 112 rejection and specification objections have been made.

Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive.
Applicants arguments concerning the 101 rejection:
Applicant states “the current invention is only a "closed system" in terms of the exchange of physical particles and is generally an "open system" in terms of energy exchange” this is similar to the definition in thermodynamics of a closed system which can exchange energy with the system surrounds but not matter. However, the conservation of momentum and the NASA document still applies. As stated in the NASA document “the amount of momentum remains constant; momentum is neither created nor destroyed, but only changed through the action of forces as described by Newton's laws of motion.” Here, no external force is claimed as acting upon the system.

Applicant remarks on pages 5-8, states “The current invention is also affected by phase transition effects, which results from exchanging energy with the surroundings” and later “a gas that change phases to liquid state creates bonds, changing the effective mass of their constituents and releasing or absorbing the surplus of energy to the environment in the form of heat” and “In order to create these bonds, energy is used, then, the total effective mass of individual "bonded particles" is lesser than the sum of two individual ones, leading to a decreased effective mass, consequently involving a momentum change that adds up to a velocity change of the constituents” and “The scale contribution of this effects will cause an imbalance in the change of momentum between the specific sections of the current invention.”
As best understood, Applicant argues that the phase changing of the fluidic matter results in the release of energy and an associated reduction in mass. The mass has been turned into energy and dissipated away as heat in the heat exchanger. This reduction in mass results in a change in momentum.  

As best understood, the change in phase of the fluidic matter is a physical change as opposed to a chemical change. While in a chemical change “mass can be transformed into energy and energy can be transformed into mass.” However, even with this change in mass: “In contrast, chemical reactions (changes to only the electrons in atoms) release or absorb very little energy compared to nuclear reactions, so the change in mass of the system is often so small that it can be ignored.” With the physical change in state of the fluidic matter from liquid to gas: “A phase change is a physical process in which a substance goes from one phase to another. Usually the change occurs when adding or removing heat at a particular temperature, known as the melting point or the boiling point of the substance.” Therefore, with the phase change of the fluidic matter of the instant application, the breaking or formation of chemical bonds, and the resultant loss of mass through energy dissipation does not occur.  

Concerning Applicants remarks on page 9 (general declaration):
Applicant has submitted a 147-page document, “Mach Effects for In-Space Propulsion: Interstellar Mission” which can only be given a cursory review in the time allocated for examination. Pertinent pages or subjects in the document which are pertinent to the instant application have not been noted by the Applicant. 
Applicant states “the attached reference article shows that systems that produce thrust without the ejection of propellant (i.e., like the current invention) are technically credible enough for NASA to invest in them.” However this is not an endorsement by NASA or proof of the concept of the instant application.

Applicants arguments concerning the 112 rejection: 
Applicant applies the same explanations and arguments against the 112 rejections as applied to the 101 rejection above, and the examiners response to these arguments is the same as that detailed above. 

`In the above response to arguments NPL references Baird and LibreTexts article “phase changes” have been used as evidentiary sources and are cited on The PTO 892 and to be considered a new ground of rejection.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitation of claim 1 recites “storage vessel is terminally positioned.” This limitation is not seen in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-8, 12, 13 rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
Applicant contemplates a device which in total will propel a vehicle by a change in moment within the device. From the instant specification: “The present invention is a system and a method of generating a momentum change in a vehicle by phase changing matter in a closed system. The present invention is used to propel a vehicle in the desired direction without the need of a combustion system for propulsion” page 5 beginning at line 27. Also “The present invention takes advantage of the multi-phase dynamics of fluids to change the overall momentum of the system in such a way that the vehicle motion is changed in a desired direction” page 3 beginning at line 10.
The change in momentum is brought about by phase changing a material as the material is transferred from a first tank through a heat transfer pipe to a second tank. This movement and phase change of material “creates a momentum differential within the heat exchanger 3 where the momentum of the quantity of fluidic matter adjacent to the first storage vessel 4 is larger than the momentum adjacent to the second storage vessel 7. The momentum differential results in an excess in momentum in the system that changes the overall momentum of the vehicle 1 to create thrust for the vehicle” page 7 beginning at line 21.
However, as the device is a closed system in which no external force is applied to the device or the vehicle, and none is indicated as applied in the specification. A closed system defined as a system which can exchange energy with the system surrounds but not matter.
From the NASA document “conservation of momentum’, “Momentum is defined to be the mass of an object multiplied by the velocity of the object. The conservation of momentum states that, within some problem domain, the amount of momentum remains constant; momentum is neither created nor destroyed, but only changed through the action of forces as described by Newton's laws of motion.” Therefore, the momentum of the system will remain the same through the phase changes of the fluidic matter unless an external force is applied to the system.
As understood by the examiner, this method of operation goes against the laws of conservation of momentum. The device is closed with no new material entering the system and no external force acting upon the vehicle. Therefore, the examiner finds the device lacks credible utility, as the disclosed purpose is to propel a vehicle by phase changing material in a closed system to due to a change in momentum in the system. The system as disclosed is closed as there is not input of any additional matter, or the input of any force upon the vehicle. Such a device violates the laws of physics and as such lacks credible utility.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8, 12,13 also rejected under 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim 1 recites a method for “generating a momentum change in a vehicle by phase changing matter in a closed system” with the goal of the invention to propel a spacecraft or aircraft through this change of momentum. However, how can the device or the claimed method change a momentum of the device? If the vehicle of claim 1 is considered a closed or sealed system, how does changing the phase of a material/fluid between a first chamber and a second chamber change the momentum of the device/system itself? How is the velocity of the device propelled because of this change in phase?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8, 12, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 1 recites “the first storage vessel is terminally positioned to the heat exchanger”. Not clear. The limitation is not seen in the specification. What does terminally position mean? Is this the last spot available in the structure to place the heat exchanger?
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  what means are used to phase change the phase from a first matter sate to a second matter state. How is the fluidic matter phase changed? 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./           Examiner, Art Unit 3642                                                                                                                                                                                             

/MEDHAT BADAWI/           Primary Examiner, Art Unit 3642